18-735
     Lopez-Garcia v. Barr
                                                                            BIA
                                                                       Nelson, IJ
                                                                    A099 479 858
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            REENA RAGGI,
 8            RICHARD C. WESLEY,
 9            RAYMOND J. LOHIER, JR,
10                 Circuit Judges.
11   _____________________________________
12
13   GILMER ANTONIO LOPEZ-GARCIA,
14            Petitioner,
15
16                     v.                                  18-735
17                                                         NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Matthew C. Lamb, Pryor Cashman
24                                     LLP, New York, NY.
25
26                                     Keith M. Rosen, Norton Rose
27                                     Fulbright US LLP, New York, NY.
28
 1   FOR RESPONDENT:               Cindy S. Ferrier, Assistant
 2                                 Director; Andrew N. O’Malley,
 3                                 Senior Litigation Counsel, Office
 4                                 of Immigration Litigation, United
 5                                 States Department of Justice,
 6                                 Washington, DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is GRANTED.

11       Petitioner Gilmer Antonio Lopez-Garcia, a citizen of

12   Guatemala, seeks review of a February 14, 2018 decision of

13   the BIA affirming a January 4, 2017 decision of an Immigration

14   Judge (“IJ”) pretermitting his asylum application as untimely

15   filed.   In re Gilmer Antonio Lopez-Garcia, No. A 099 479 858

16   (BIA Feb. 14, 2018), aff’g No. A 099 479 858 (Immig. Ct. N.Y.

17   City Jan. 4, 2017).       We assume the parties’ familiarity with

18   the underlying facts and procedural history.

19       We review the IJ’s decision as modified and supplemented

20   by the BIA.     Wala v. Mukasey, 511 F.3d 102, 105 (2d Cir.

21   2007).   An asylum application generally must be filed within

22   one year of entry.         8 U.S.C. § 1158(a)(2)(B).    This time

23   limit may be excused based on “either the existence of changed

24   circumstances     which    materially   affect   the   applicant’s

                                       2
 1   eligibility       for    asylum      or       extraordinary       circumstances

 2   relating to the delay in filing.”                   Id. § 1158(a)(2)(D).     When

 3   the time limit is excused, an application must be filed

 4   “within     a    reasonable       period        given”     any   “changed”     or

 5   “extraordinary”                circumstances.                     8        C.F.R.

 6   §§ 1208.4(a)(4)(ii), (a)(5).                  Our     jurisdiction to review

 7   findings regarding timeliness or reasonableness of delay

 8   given changed or extraordinary circumstances is limited to

 9   “constitutional claims or questions of law,” see 8 U.S.C.

10   §§   1158(a)(3), 1252(a)(2)(D), and we review such claims de

11   novo, Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).

12        With these standards in mind, we conclude that Lopez-

13   Garcia has raised a meritorious claim, based entirely on a

14   question of law, and is entitled to remand.                      In particular,

15   the BIA engaged in improper factfinding when it reviewed a

16   different       time    period    than        the    IJ   in   determining    the

17   reasonableness of Lopez-Garcia’s filing delay.

18        The issue raised turns on the BIA’s review of the IJ’s

19   decision.         The    BIA    reviews        factual     findings   “only    to

20   determine whether the findings of the immigration judge are

21   clearly erroneous,” and it reviews de novo “questions of law,


                                               3
 1   discretion, and judgment and all other issues in appeals from

 2   [IJ] decisions.”      8 C.F.R. §§ 1003.1(d)(3)(i), (ii).             “Except

 3   for    taking     administrative          notice   of     commonly      known

 4   facts . . . or the contents of official documents, the Board

 5   will not engage in factfinding in the course of deciding

 6   appeals.”     Id. § 1003.1(d)(3)(iv).         And when the BIA engages

 7   in improper factfinding, it commits an error of law.                 Padmore

 8   v. Holder, 609 F.3d 62, 67 (2d Cir. 2010).

 9         The    IJ   found   that    Lopez-Garcia’s        January   2010   HIV

10   diagnosis was a qualifying change in circumstances, and the

11   controlling filing date for his asylum application was April

12   2013, when he submitted his application after proceedings

13   were reopened.      The BIA agreed that the HIV diagnosis could

14   constitute changed circumstances, but determined that the

15   operative filing date was September 2011, when Lopez-Garcia

16   filed his motion to reopen, which included his application

17   for asylum.

18         What    constitutes        “filing”    under      the   statute    and

19   regulations is a legal issue that the BIA properly reviewed

20   de novo.      See 8 C.F.R. § 1003.1(d)(3)(ii) (“The [BIA] may

21   review questions of law . . . de novo.”); see also 8 C.F.R.


                                           4
 1   § 1003.2(c)(1) (“A motion to reopen proceedings for the

 2   purpose of submitting an application for relief must be

 3   accompanied by the appropriate application for relief and all

 4   supporting documentation.”).           But once the BIA made this

 5   legal determination, it erred in evaluating de novo the

 6   reasonableness of Lopez-Garcia’s 18-month filing delay from

 7   January   2010    to   September   2011,   a    substantially   shorter

 8   period than the January 2010 to April 2013 delay that the IJ

9    considered.      The IJ’s factual findings are subject to review

10   only for clear error, and the BIA may not find facts in the

11   first instance.        See 8 C.F.R. § 1003.1(d)(3)(i), (iv).        As

12   we have explained, a determination “as to whether a petitioner

13   has       established        ‘changed’         or     ‘extraordinary’

14   circumstances . . . entails . . . a ‘predominantly factual’

15   inquiry,” as well as a “discretionary determination.”             Xiao

16   Ji Chen v. U.S. Dep’t of Justice, 434 F.3d 144, 154 (2d Cir.

17   2006); see Matter of T-M-H- & S-W-C-, 25 I. & N. Dec. 193

18   (BIA 2010) (remanding to the IJ to make additional findings

19   of fact as to whether the petitioner’s filing after changed

20   circumstances       was    reasonable);        see   also   8   C.F.R.

21   §§ 1208.4(a)(4), (5) (defining “changed circumstances” and


                                        5
 1   “extraordinary circumstances” and providing a non-exhaustive

 2   list    of   what   circumstances     should   be   considered      in

 3   determining whether a filing delay is reasonable).

 4          The IJ commented that “[p]erhaps [Lopez-Garcia’s] mental

 5   and    psychological   issues   are   sufficient    to   excuse    the

 6   lateness of his filing his application for asylum within one

 7   year of entry . . . [but] they are [not] sufficient to excuse

 8   his delay in filing until 2013 when he clearly had been able

 9   to take steps to regularize his status in 2009 or 2010.”            S.

10   App’x 9.     The IJ further commented that Lopez-Garcia had

11   mental health issues following his 2010 HIV diagnosis.            Both

12   of these comments indicate that the IJ may have engaged in a

13   different factual analysis if faced with the correct and

14   shorter time frame of January 2010 to September 2011.

15          While it is true that the BIA may review de novo the

16   ultimate reasonableness of the delay in filing, it must apply

17   that legal standard to the facts as found by the IJ.          See 8

18   C.F.R. § 1003.1(d)(3)(iv) (“Except for taking administrative

19   notice of commonly known facts such as current events or the

20   contents of official documents, the Board will not engage in

21   factfinding in the course of deciding appeals.”); see Weinong


                                      6
 1   Lin v. Holder, 763 F.3d 244, 247 (2d Cir. 2014) (“[T]he BIA

 2   has no power to find facts.”).           Here, it is unclear how the

 3   IJ would have assessed the facts of a substantially shorter

 4   timeline.      Compounding    its     error,    the   BIA   provided    no

 5   reasoning for its independent conclusion that the delay was

 6   unreasonable.     See Poradisova v. Gonzales, 420 F.3d 70, 77

 7   (2d Cir. 2005) (“We require             a certain minimum level of

 8   analysis from the IJ and BIA . . . if judicial review is to

 9   be meaningful.”).     Accordingly, the BIA should have remanded

10   to the IJ to consider in the first instance whether the

11   shorter      period    was    reasonable.             See    8   C.F.R.

12   § 1003.1(d)(3)(iv) (“If further factfinding is needed in a

13   particular case, the Board may remand the proceeding to the

14   immigration judge . . . .”).

15       For the foregoing reasons, the petition for review is

16   GRANTED and the case is REMANDED for further proceedings

17   consistent    with    this   order.       All   pending     motions    and

18   applications are DENIED and stays VACATED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court




                                         7